ease eis eeu WeDLP Document 100 Filed 12/17/19 Page 1 of 1 PagelD #: 1208

UNITED STATES DISTRICT COURT

Southern District of Indiana

Save for E-Filing

NOTICE OF CHANGE OF
ATTORNEY INFORMATION

TO: THE CLERK OF THE COURT AND ALL OTHER PARTIES

 

Ihave no pending cases in the District Court for the Southern District of Indiana.

 

 

 

 

| Ihave pending case(s) in the District Court for the Southern District of Indiana.

 

1:19-cv-00958-TWP-DLP

Pending Case No(s).

liane i i

Pursuant to Local Rule 5-3, the undersigned counsel notifies the Clerk’s Office of the following changes:

Previous Information: Current Information:

 

Name: |Byron D. Knight (#11885-45)

 

Knight, Hoppe, Kurnik & Knight, LTD

 

Law Firm,
Company,
and/or Agency:
833 West Lincoln Highway, Suite 340E 233 East 84th Drive, Suite 301
Schererville, IN 46375-1648 Merrillville, IN 46410
Address:

 

Primary :
Ena: Bknight@khkklaw.com

 

Secondary
E-mail(s):

 

Telephone

Number: |(219)322-0830

 

Facsimile: |(219)322-0834

 

 

 

 

 

Date: 12/17/19 s/ Byron D. Knight

 

" Identify each case in which you have filed a Notice of Appearance and the case is stil] pending. This Notice must be filed in each pending case.
